 


109 HR 2404 IH: To reduce temporarily the duty on IPN (Isophthalonitrile).
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2404 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on IPN (Isophthalonitrile). 
 
 
1.IPN (Isophthalonitrile) 
(a)Calendar year 2006 
(1)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.09.111,3-Benzenedicarbonitrile (CAS No. 626-17-5) (provided for in subheading 2926.90.48)3.04%No changeNo changeOn or before 12/31/2006 
(2)Effective dateThe amendment made by paragraph (1) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
(b)Calendar year 2007 
(1)In generalHeading 9902.09.11 of the Harmonized Tariff Schedule of the United States, as added by subsection (a), is amended— 
(A)by striking 3.04% and inserting 3.23%; and 
(B)by striking On or before 12/31/2006 and inserting On or before 12/31/2007. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2007. 
(c)Calendar year 2008 
(1)In generalHeading 9902.09.11 of the Harmonized Tariff Schedule of the United States, as added by subsection (a) and amended by this section, is further amended— 
(A)by striking 3.23% and inserting 3.4%; and 
(B)by striking On or before 12/31/2007 and inserting On or before 12/31/2008. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2008.  
 
